Exhibit 10(jjjjj)

August 3, 2006

Mr. Shawkat Raslan

Access Worldwide Communications, Inc.

4950 Communications Avenue, #300

Boca Raton, Florida 33431

 

  Re: Revolving Credit, Term Loan and Security Agreement dated as of June 10,
2003, by and between Access Worldwide Communications, Inc., Ash Creek, Inc.,
AWWC New Jersey Holdings, Inc., Telemanagement Services, Inc. and TLM Holdings
Corp. (“Borrowers”), the Lenders party thereto and CAPITALSOURCE FINANCE LLC, as
Agent for the Lenders (the “Agent”) (as amended, supplemented or otherwise
modified to date, the “Loan Agreement”)

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement described above. Capitalized
terms used but not defined herein shall have the meanings given them in the Loan
Agreement.

Borrowers have advised Agent and Lenders that Borrowers will, on or prior to
4:00 p.m. (eastern time) on August 3, 2006 (such date and time, the “Payoff
Deadline”) complete the sale of Telemanagement Services, Inc. (the “Sale”) and
will deposit in the Concentration Account (account information listed below),
the net proceeds from such Sale.

Bank:

Account:

ABA:

Account Name:

Ref:

Borrowers hereby authorize Agent, upon receipt of good funds in the amount of
such net proceeds in the Concentration Account, to pay to itself on its own
behalf and on behalf of the Lenders, the aggregate amount set forth as the
“Total Payoff Amount” on Schedule 1 hereto (the “Payoff Amount”). The Payoff
Amount assumes that no new Advances have been made, and no new collections have
been received by Agent or Lenders under the Loan Agreement since the date of
issuance of this letter agreement and prior to the Payoff Deadline.

Borrowers hereby acknowledge and agree that if the net proceeds from the Sale
are not remitted to Agent to the Lockbox Account or are not received by Agent in
the Concentration Account by the Payoff Deadline, the Payoff Amount set forth in
this letter agreement shall have no force or effect, Agent and Lenders shall not
be bound hereby and Borrowers shall not be entitled to rely hereon.

Upon Agent’s receipt of the Payoff Amount in immediately available funds prior
to the Payoff Deadline and receipt by Agent of a copy of this letter agreement
executed by Borrowers: (i) all amounts (other than Continuing Obligations and
Indemnity Obligations (defined below)) then owing to Agent and Lenders under the
Loan Documents shall have been paid in full, (ii) the Loan Documents shall be
terminated except to the extent provisions therein survive termination by their
terms; (iii) all security



--------------------------------------------------------------------------------

Access Worldwide

August 2, 2006

interests and liens granted to Agent in all collateral of Borrowers pursuant to
the Loan Documents shall terminate; (iv) Agent and Lenders authorize Borrowers
to prepare and file any and all releases and terminations necessary to terminate
any and all UCC financing statements or other Security Documents filed against
Borrowers by or on behalf of Agent and Lenders, and Agent and Lenders agree to
promptly execute all reasonable and customary lien releases to give effect
thereto upon Borrowers’ written request; (v) Agent and Lenders hereby agree to
promptly deliver to the Lockbox Bank and any depository institution with which a
control agreement is in effect written notice of termination of the Lockbox
Agreement, the Lockbox Account and control account arrangements contemplated
thereby; and (vi) any amount of net proceeds of the Sale in excess of the Payoff
Amount received by Agent in the Concentration Account shall be remitted to
Borrowers.

Notwithstanding anything to the contrary contained herein, neither Borrowers nor
any Guarantor is released from, and each of them hereby ratifies and confirms
their continuing liability to Agent and Lenders for the indefeasible payment and
satisfaction in full of the following (collectively, “Continuing Obligations”):
(i) any and all indemnity obligations under any of the Loan Documents not yet
due and payable and which by their terms survive the termination of the Loan
Documents (collectively, the “Indemnity Obligations”); (ii) interest (at the
interest rate provided for in the Loan Agreement) upon all amounts owed to Agent
and Lenders in respect of the Continuing Obligations, which interest shall
accrue from the date on which each such amount is due under the terms of the
Loan Documents as in effect immediately prior to the effectiveness hereof, until
Agent has received full and final payment thereof in immediately available
funds; (iii) all obligations of Borrowers and any Guarantor to Agent and Lenders
under this letter agreement; (iv) any reasonable costs and expenses incurred by
Agent and Lenders, including without limitation reasonable attorneys’ fees and
legal expenses, in connection with the termination of the Loan Documents and the
Liens thereunder; and (v) any additional charges, fees or expenses for which
Borrowers are obligated to Agent and Lenders not included in the Payoff Amount
which are subsequently discovered by Agent and Lenders. In the event any payment
made to, or other amount or value received by, Agent or any Lender from or for
the account of Borrowers is avoided, rescinded, set aside or must otherwise be
returned or repaid by Agent or any Lender whether in any bankruptcy,
reorganization, insolvency or similar proceeding involving any Borrower, any of
its subsidiaries or otherwise, the indebtedness intended to be repaid thereby
shall be reinstated (without any further action by any party) and shall be
enforceable against Borrowers and their successors and assigns. In such event,
Borrowers shall, be and remain liable to Agent and Lenders for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by Agent and Lenders with interest accruing thereon from and after
the date such amount is so repaid or recovered.

By execution of this letter agreement, Borrowers and Guarantor acknowledge and
confirm that they do not have any offsets, defenses, recoupments or claims
against the Agent or any Lender, or any of the Agent’s or any Lender’s parent
company, present and former affiliates and subsidiaries, predecessors in
interest, present and former officers, agents, directors, attorneys and
employees, and the respective heirs, executors, successors and assigns of all of
the foregoing, whether past, present or future (collectively with Agent and
Lenders, the “Lender Affiliates”), whether asserted or unasserted. To the extent
that they may have such offsets, defenses, recoupments or claims, the Borrowers
and Guarantor and each of their successors, assigns, affiliates, predecessors,
employees, agents, heirs, executors, shareholders and subsidiaries, whether past
present or future (collectively with Borrowers and Guarantor, the “Borrowers
Affiliates”) as applicable, jointly and severally, release and forever discharge
the Agent and Lenders and the Lender Affiliates, of and from any and all manner
of action and actions, cause and causes of action, suits, debts, torts,
controversies, damages, judgments, executions, recoupments, claims and



--------------------------------------------------------------------------------

Access Worldwide

August 2, 2006

demands whatsoever, asserted or unasserted, in law or in equity which, against
the Agent, any Lender and/or the Lender Affiliates, they ever had, now have or
which Borrowers Affiliates ever had or now has, upon or by reason of any matter,
cause, causes or thing whatsoever, including, without limitation, any presently
existing claim, recoupment or defense, whether or not presently suspected,
contemplated or anticipated.

From and after the date of Agent’s receipt of the Pay-Off Amount, Borrowers
hereby irrevocably direct Agent, and Agent agrees, to forward periodically to
Borrowers, pursuant to the instructions listed below (the “Borrowers’ Account”)
any collected funds (net of any wire transfer or other fees or expenses of Agent
associated therewith and any indemnification amounts described below or any
other Continuing Obligations) received by Agent from Borrowers’ Lockbox Accounts
in effect pursuant to the Loan Documents on the date hereof and prior to giving
effect hereto. In consideration of the foregoing, Borrowers agree to indemnify
and hold harmless Agent and Lender from and against any (i) returned or
charged-back items, (ii) reversals or cancellations of payment orders or other
electronic fund transfers and (iii) overdrafts resulting from adjustments or
corrections of previous charges or postings, to the extent that such actions
occur with respect to funds transferred to Borrowers pursuant to this paragraph.
Agent shall transfer any funds pursuant to this paragraph to Borrowers pursuant
to the following instructions:

 

Bank Name:

 

 

 

City & State:

 

 

 

ABA Routing No.:

 

 

 

Account No.:

 

 

 

Reference:

 

 

 

Borrowers represent and warrant that (i) they are represented by legal counsel
of their choice, are fully aware of the terms and contained in this letter
agreement and has voluntarily and without coercion or duress of any kind entered
into this letter agreement and documents executed in connection with this letter
agreement or (ii) they have knowingly and intentionally waived their right to
have legal counsel of their choice review and represent them with respect to the
negotiation and preparation of this letter agreement.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of Maryland, without reference to the conflicts or choice
of law principles thereof. This letter agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same letter agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Access Worldwide

August 2, 2006

Please acknowledge your receipt of and agreement to the terms and conditions set
forth in this letter agreement by executing a copy of this letter agreement in
the appropriate space indicated below and returning it to Agent via fax.

 

Very truly yours,

CAPITALSOURCE FINANCE LLC, as Agent for the

Lenders

By:

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED TO

this          day of August, 2006:

 

BORROWERS:

ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

ASH CREEK, INC.

By:

 

 

Name:

 

 

Title:

 

 

AWWC NEW JERSEY HOLDINGS, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Access Worldwide

August 2, 2006

 

TELEMANAGEMENT SERVICES, INC.

By:

 

 

Name:

 

 

Title:

 

 

TLM HOLDINGS CORP.

By:

 

 

Name:

 

 

Title:

 

 

 

SHAWKAT RASLAN, individually as a Guarantor



--------------------------------------------------------------------------------

Schedule 1

Payoff Amount

 

Outstanding Principal (Exclusive of Letters of Credit)    105% of Outstanding
Letters of Credit    Accrued and Unpaid interest (through Payoff Deadline)   
Accrued and Unpaid Collateral Management Fee (through Payoff Deadline)   
Accrued and Unpaid Unused Line Fee (through Payoff Deadline)    Legal Fees and
Expenses (through Payoff Deadline)    Early Termination Fee    Holdback Reserve
   Total Payoff Amount:   